Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Summary
This is the Non-Final Office action based on the 16/429941 RCE (continuation of allowed application 14/053423) filed 07/26/2021.  
Claims 1-3 & 5-8 are pending and have been fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1.	Claims 1-3, & 5-8 are rejected under 35 U.S.C. 103(a) as being obvious over ANDERSON in US 20040072251( and using figures from the patent 7632686-(referred to as’686)for this PGPub as they were corrected when allowed) in view of HOFFMAN in Mass Spectrometry: Principles and Applications, Third Edition. 
With respect to Claim 1, ANDERSON et al. teach of a method for quantitatively determining the amount of target proteins (thyroglobulin, natural protein and peptide, 
	HOFFMAN et al. teach of general mass spectrometry principles and applications (title), and of options for using it as an analysis tool (whole paper). More specifically, HOFFMAN et al. teach of using MALDI (which applicant also claims in a dependent claim)(Page 35, last paragraph), and of coupling ESI to HPLC(Page 43, second to last paragraph). HOFFMAN et al. further teach that MALDI spectra include mainly the monocharged molecular species (such as for the thyroglobulin molecule) by protonation in positive ion mode(Page 34, last paragraph). Therefore, it would be obvious to one of ordinary skill in the art to use positive ion mode (as is done in HOFFMAN) to analyze thyroglobulin molecule of ANDERSON due to the known benefits of analyzing large molecules in positive ion modes as is shown in HOFFMAN(Page 34, last paragraphs, and other places throughout HOFFMAN).
With respect to Claim 2, ANDERSON et al. teach of diagnosing thyroid cancer (paragraph 0003).
With respect to Claim 3, ANDERSON et al. teach of using tandem mass spectrometry (MS/MS) (paragraph 0009).
With respect to Claim 5, ANDERSON et al. teach of (ESI-TOF= electrospray ionization, time of flight mass spec) (paragraph 0075).
With respect to Claim 6, ANDERSON et al. teach of using MALDI or matrix assisted  and TOF(paragraph 0017 & 0057 & 0072).

With respect to Claim 8, ANDERSON et al. teach of using a C18 column (paragraph 0126).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for teaching or matter specifically challenged in the argument.
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive. 
Applicant makes arguments with respect to Anderson and Koster. Koster is no longer used and therefore these arguments are not persuasive with respect to the new rejection made, Anderson in view of Hoffman. 
Applicant also makes arguments with respect to an un-used reference, Lopez de Alda. As this reference was not used, and as the examiner has made a new case due to the instantly filed RCE, for the rejection of the instant claims, Lopez de Alda is not considered convincing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300


/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797